- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofOctober 2010 Commission File Number 000-5149 CONTAX PARTICIPAÇÕES S.A. (Exact name of Registrant as specified in its Charter) Contax Holding Company (Translation of Registrant's name in English) Rua do Passeio, 56  16th floor Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ Contax Participações S.A. and subsidiaries Quarterly Financial Statements referring to the nine-month period ended September 30, 2010 and Independent Auditors Review Report Deloitte Touche Tohmatsu Auditores Independentes (A free translation of the original in Portuguese) FEDERAL PUBLIC SERVICE CVM – SECURITIES AND EXCHANGE COMMISSION OF BRAZIL ITR – Quarterly Financial Statements Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER TYPES OF COMPANY Reference Date 09/30/2010 Independent Auditors’ Report (Convenience Translation into English of original previously issued in Portuguese) To the Shareholders, Board Members and Directors of Contax Participações S.A. Rio de Janeiro – RJ 1. We have reviewed the accounting information included in the accompanying Quarterly Financial Statements, individual and consolidated, of Contax Participações S.A. (the “Company”) and its subsidiaries, for the quarter ended September 30, 2010, consisting of the balance sheets, the related statements of operations, of cash flows and of changes in shareholders’ equity, the comments on performance and the related explanatory notes, prepared under the responsibility of the Company’s management. 2. Our review was conducted in accordance with specific standards established by the Brazilian Institute of Independent Auditors (Ibracon), together with the Brazilian Federal Accounting Council (CFC), and consisted, principally, of: (a) inquiries of and discussions with certain officials of the Company and its subsidiaries who have responsibility for accounting, financial and operating matters about the criteria adopted in the preparation of the Quarterly Financial Statements - ITR; and (b) review of the information and subsequent events that have, or might have had, material effects on the financial position and results of operations of the Company and its subsidiaries. 3. Based on our review, we are not aware of any material modifications that should be made to the accounting information included in the Quarterly Financial Statements - ITR referred to in the paragraph above for them to be in conformity with the accounting practices adopted in Brazil and rules issued by the Brazilian Securities and Exchange Commission (CVM), applicable to the preparation of the Quarterly Financial Statements - ITR. 4. As disclosed in Note 2 (b), during 2009, CVM approved several Pronouncements, Interpretations and Technical Guidelines issued by the
